Case 1:19-cv-01235-APM Document? Filed 05/28/19 Page 1 of 1

Case 1:19-cv-01235-APM Document 2 Filed 04/29/19 Page 4 of 6

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title. if any) Mayor of the District of Columbia
was received by me on (date) April 29, 2019

© I personally served the summons on the individual at (place)
on (date) ; or

© I left the summons at the individual's residence or usual place of abode with (name)

a person of suitable age and discretion who resides there

on (date) and mailed a copy to the individual’s last known address; or
Na I served the summons on (name of individual) Marjorie Thomas, Staff Assistant » who is
designated by law to accept service of process on behalf of (name of organization)
the Office of the Attorney General on (date) April 30, 2019 ; or
0) I returned the summons unexecuted because ;or

OG Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

   

Date: May 28, 2019
Server's signature
Elaine Stamp, Paralegal and Intake Manager

Printed name and title

American Civil Liberties Union Foundation of the District of

Columbia, 915 15th Street NW, 2nd Floor Washington, DC
__ 20005

Server s address

Additional information regarding attempted service, etc:
